Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 1 of 7 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Chris Carson, Esq., SBN 280048
         Raymond Ballister Jr., Esq., SBN 111282
           Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
  
  
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 
           Gabriela Cabrera,                          Case No.
 
                   Plaintiff,                         Complaint For Damages And
                                                   Injunctive Relief For Violations
             v.                                       Of: American’s With Disabilities
                                                   Act; Unruh Civil Rights Act
           Noble Investments, LLC, a
        California Limited Liability
           Company;
        Azusa Supermarket, Inc., a
           California Corporation; and Does 1-
        10,
                Defendants.
 
            Plaintiff Gabriela Cabrera complains of Noble Investments, LLC, a
    California Limited Liability Company; Azusa Supermarket, Inc., a California
    Corporation; and Does 1-10 (“Defendants”) and alleges as follows:
 
            PARTIES:
        1. Plaintiff is a California resident with physical disabilities. She has polio.
    She cannot walk and uses a wheelchair for mobility.
        2. Defendant Noble Investments, LLC owned the real property located at


                                                 
                                                  
       Complaint
       
Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 2 of 7 Page ID #:2
       

     or about 1512 E. Amar Rd., West Covina, California, in October 2018.
         3. Defendant Noble Investments, LLC owns the real property located at or
     about 1512 E. Amar Rd., West Covina, California, currently.
         4. Defendant Azusa Supermarket, Inc. owned Island Pacific Supermarket
     located at or about 1512 E. Amar Rd., West Covina, California, in October
     2018.
         5. Defendant Azusa Supermarket, Inc. owns Island Pacific Supermarket
     (“Supermarket”) located at or about 1512 E. Amar Rd., West Covina,
     California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. This Court has subject matter jurisdiction over this action pursuant to
    28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.


                                              
                                               
       Complaint
       
Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 3 of 7 Page ID #:3
       

         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to the Supermarket in October 2018 to shop for meat.
         11.The Supermarket is a facility open to the public, a place of public
     accommodation, and a business establishment.
         12.Ticket dispensers in the meat department are one of the facilities,
    privileges and advantages offered by Defendants to patrons of the
    Supermarket.
        13.There was a ticket dispenser placed on the transaction counter of the
    meat department for patrons to take a serving number.
        14.However, the ticket dispenser was more than 48 inches above the finish
    floor and not accessible for wheelchair users. In fact, the ticket dispenser was
    about 65 inches high.
        15.Currently, there is a ticket dispenser placed on the transaction counter
    of the meat department for patrons to take a serving number.
        16.Currently, the ticket dispenser is more than 48 inches above the finish
    floor and is not accessible for wheelchair users.
        17.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        18.Plaintiff personally encountered this barrier.
        19.This inaccessible facility denied the plaintiff full and equal access and
    caused her difficulty, discomfort, and embarrassment.
        20.Plaintiff plans to return and patronize the Supermarket but is deterred
    from visiting until the defendants remove the barriers.


                                                 
                                                  
       Complaint
       
Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 4 of 7 Page ID #:4
       

         21.The defendants have failed to maintain in working and useable
     conditions those features required to provide ready access to persons with
     disabilities.
         22.The barriers identified above are easily removed without much
     difficulty or expense. They are the types of barriers identified by the
     Department of Justice as presumably readily achievable to remove and, in fact,
     these barriers are readily achievable to remove. Moreover, there are numerous
     alternative accommodations that could be made to provide a greater level of
     access if complete removal were not achievable.
        23.Plaintiff is deterred from returning and patronizing the Supermarket
    because of her knowledge of the barriers that exist. Plaintiff will, nonetheless,
    return to assess ongoing compliance with the ADA and will return to patronize
    the Supermarket as a customer once the barriers are removed.
        24.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to her disability. Plaintiff
    will amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once she conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to her disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, she can sue to have all barriers that relate to
    her disability removed regardless of whether she personally encountered
    them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of plaintiff and against all
    defendants (42U.S.C. section 12101, et seq.)
        25.Plaintiff repleads and incorporates by reference, as if fully set forth


                                               
                                                
       Complaint
       
Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 5 of 7 Page ID #:5
       

     again herein, the allegations contained in all prior paragraphs of this
     complaint.
         26.Under the ADA, it is an act of discrimination to fail to ensure that the
     privileges, advantages, accommodations, facilities, goods and services of any
     place of public accommodation is offered on a full and equal basis by anyone
     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
     § 12182(a). Discrimination is defined, inter alia, as follows:
               a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
        27.Ticket dispensers are covered by the height/reach requirements of the
    2010 Standards § 308.3 for control or operating mechanisms. If the clear floor
    space allows parallel approach by a person in a wheelchair, and the high-side


                                               
                                                
       Complaint
       
Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 6 of 7 Page ID #:6
       

     reach is not obstructed, the maximum high side reach allowed shall be 48
     inches.
         28.Here, the failure to provide an accessible ticket dispenser in the meat
     department is a violation of the ADA.
         29.The Safe Harbor provisions of the 2010 Standards are not applicable
     here because the conditions challenged in this lawsuit do not comply with the
     1991 Standards.
         30.A public accommodation must maintain in operable working condition
     those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        31.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
        32.Given its location and options, plaintiff will continue to desire to
    patronize the Supermarket but she has been and will continue to be
    discriminated against due to the lack of accessible facilities and, therefore,
    seeks injunctive relief to remove the barriers.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of plaintiff and against all defendants) (Cal Civ §
    51-53)
        33.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        34.The Unruh Act provides that a violation of the ADA is a violation of the


                                                
                                                 
       Complaint
       
Case 2:18-cv-10496-ODW-KES Document 1 Filed 12/19/18 Page 7 of 7 Page ID #:7
       

     Unruh Act. Cal. Civ. Code, § 51(f).
         35.Defendants’ acts and omissions, as herein alleged, have violated the
     Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
     rights to full and equal use of the accommodations, advantages, facilities,
     privileges, or services offered.
         36.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
     discomfort or embarrassment for the plaintiff, the defendants are also each
     responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
     (c).)
 
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.
            3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: December 17, 2018             CENTER FOR DISABILITY ACCESS
 
 
                                         By:
                                            _______________________________
 
                                                  Chris Carson, Esq.
                                               Attorney for plaintiff


                                                  
                                                   
       Complaint
       
